Exhibit 10.1






October 1, 2010






Raser Technologies, Inc.
Raser Power Systems, LLC
Los Lobos Renewable Power, LLC
Lightning Dock Geothermal HI-01, LLC

5152 N. Edgewood Drive, Suite 375
Provo, Utah 84604






Gentlemen:




     This letter agreement (this “Letter Agreement“) is being entered into by
and among Evergreen-FE Lightning Dock, LLC, a Delaware limited liability company
(“EFLD“), Raser Technologies, Inc. a Delaware corporation (“Raser“), Los Lobos
Renewable Power, LLC, a Delaware limited liability company (“Los Lobos“), Raser
Power Systems LLC, a Delaware limited liability company (“Raser Power“) and
Lightning Dock Geothermal HI-01, LLC, a Delaware limited liability company
(“Project Company“). EFLD, Raser and Project Company are negotiating substantive
terms of a proposed investment by EFLD in Project Company to finance the
development and operation of the Lightning Dock geothermal project in Animas
County, New Mexico (the “Project“), for a total of roughly $15.3 million
representing a 51% interest in Project Company. In the meantime, this Letter
Agreement sets forth our agreement with respect to the following:

     1. Loan. On and after the date hereof, EFLD will loan certain funds to
Project Company for the purposes of initiating certain studies and payment of
certain other budgeted expenses in connection with the Project (the “Loan“). The
Loan will be evidenced by the Secured Promissory Note in the form of Exhibit A
hereto (the “Note“). Project Company‘s obligations under the Note will be
secured by a first-priority lien on certain Project Company equipment (the
“Collateral“), as more fully described in the Security Agreement in the form of
Exhibit B hereto (the “Security Agreement“). Upon, and subject to, execution and
delivery by EFLD, Raser and Project Company of definitive documents governing
EFLD‘s equity investment in Project Company in form and substance acceptable to
all parties (including, without limitation, a Membership Interest Purchase
Agreement and an Operating Agreement of Project Company), the then-outstanding
Loan balance will credited towards the purchase price payable by EFLD for its
membership interest in Project Company.

     2. Repayment of Loan; Potential Conversion of Loan Balance to Equity in
Project Company. In the event that (i) the Project Company is unable to repay
some or all of the outstanding principal and accrued interest (“Remaining Loan
Balance“) by the Maturity Date (as defined in the Note) and (ii) the proceeds
from a sale of the Collateral are insufficient to pay the Remaining Loan
Balance, EFLD will be entitled to membership interests in the Project Company in
an amount, expressed as a percentage, equal to (x) the Remaining Loan Balance,
less the proceeds from the sale of the Collateral (y) divided by 15,300,000 (z)
multiplied by 0.5. Such membership interests shall have the first right to all
distributions and or proceeds from the sale of additional Project Company
equity, Project cash flow and/or proceeds of any sale of all or substantially
all of Project Company‘s assets, until any unpaid

--------------------------------------------------------------------------------

amount of the Remaining Loan Balance, plus 1% of such amount per month, has been
distributed to EFLD. Project Company hereby covenants that it shall not, and
Raser Technologies hereby covenants that it shall not, cause or permit Project
Company to, (a) issue any additional membership interests in Project Company;
(b) create any class of membership interests in Project Company having
distribution rights senior to or pari passu with EFLD‘s membership interests, or
(c) declare or make any distributions, in each case without EFLD approval until
such time as any unpaid amount of the Remaining Loan Balance has been returned
to EFLD. EFLD’s membership interests shall terminate following repayment of the
foregoing amount.

     3. Exclusivity. From the date hereof through November 30, 2010, Raser, Los
Lobos, Raser Power and Project Company hereby agree on behalf of themselves, and
their respective agents, employees, attorneys, investment bankers, brokers, or
other persons acting directly or indirectly on any of their behalf, not to
solicit, initiate, accept, consider, discuss or enter into any agreement or
understanding with any person other then EFLD with respect to any (i) issuance
or sale of any equity interests (or securities convertible into equity
interests) in Project Company, Los Lobos or Raser Power, (ii) merger or other
business combination of Project Company, Los Lobos or Raser Power with any other
entity, (iii) sale, assignment or transfer of any of Project Company‘s assets or
any of Los Lobos‘, Raser‘s or Raser Power‘s assets that are necessary for the
development and operation of the Project, or (iv) other material transaction
relating to the financing of the Project or of Los Lobos, Raser Power or Project
Company, other than a transaction with a major generation equipment supplier,
for the financing and turnkey engineering, procurement and construction of the
Project. Raser hereby represents and warrants to EFLD that Raser owns, directly
or indirectly, 100% of the membership interests of each of Raser Power, Los
Lobos and Project Company.

     4. Maintenance of Collateral. Project Company agrees not to, and Raser
agrees not to cause or permit Project Company to, sell, transfer, assign,
pledge, encumber or otherwise transfer any portion of the Collateral or any
interest therein unless and until the Loan is fully and finally repaid to EFLD
in accordance with the Note or applied to purchase price payments for EFLD‘s
membership interests in Project Company.

     5. Counterparts. This Letter Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Letter Agreement may
be executed by facsimile or electronic signature(s) in .pdf format.

     6. Entire Agreement. This Letter Agreement constitutes the entire agreement
among the parties hereto relating to the matters set forth herein.

     7. Amendments and Waivers. This Letter Agreement may be amended, and the
observance of any provision may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the mutual written
consent of each of the parties hereto.

     8. Governing Law. This Letter Agreement shall be governed by the laws of
the State of New York, without giving effect to the conflicts of law provisions
thereof.



[Remainder of Page Left Blank]




2

--------------------------------------------------------------------------------

     If you in agreement with the foregoing, please sign a copy of this letter
in the space provided below and return a copy to EFLD.



EVERGREEN-FE LIGHTNING DOCK, LLC




By: /s/ George A. Sorenson___________________________
Name: George A Sorenson Title: Managing Member



Accepted and agreed this 1st day of October, 2010:

RASER TECHNOLOGIES, INC.






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: CEO

LIGHTNING DOCK GEOTHERMAL HI-01, LLC






By: /s/ Steven Brown
Name: Steve Brown
Title: Manager

LOS LOBOS RENEWABLE POWER, LLC

By: /s/ Steven Brown
Name: Steven Brown
Title: Manager






RASER POWER SYSTEMS, LLC

By: /s/ Richard Holt
Name: Richard Holt
Title: Manager




--------------------------------------------------------------------------------